Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 11, 2020

                                     No. 04-20-00146-CV

     THE MOST REVEREND WM. MICHAEL MULVEY, S.T.L., D.D. BISHOP OF
                          CORPUS CHRISTI
                        Appellant, Cross-Appellee,
                                    v.
                               BAY, LTD.
                        Appellee, Cross-Appellant,

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 12-09-51494-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                       ORDER


        Appellant/Cross-Appellee’s reply brief is currently due on October 8, 2020. See TEX. R.
APP. P. 38.6(b). Cross-Appellant’s reply brief is due on October 28, 2020. See TEX. R. APP. P.
38.6(c).



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of September, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court